              Case 5:20-cv-07208-NC Document 7 Filed 10/26/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN JOSE DIVISION
11
12 HOWARD HERSHIPS,                                  Case No. 5:20-cv-07208 NC
13                   Plaintiff,                      SUA SPONTE JUDICIAL
                                                     REFERRAL FOR PURPOSES OF
14           v.                                      DETERMINING RELATIONSHIP
                                                     OF CASES
15 SHERIFF LAURIE SMITH, et al.,
16                   Defendant.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to Magistrate Judge Robert M. Illman to determine whether
20 it is related to 1:15-cv-05277 RMI, Brian Chavez, et al v. County of Santa Clara..
21        IT IS SO ORDERED.
22
23        Date: October 26, 2020                  _________________________
                                                  Nathanael M. Cousins
24                                                United States Magistrate Judge
25
26
27
28
     Case No. 5:20-cv-07208 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
